DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 27 April 2021.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1-8 and 13-19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier et al. (U.S. Pub. No. 2017/0128020 A1; hereinafter known as “Olivier”).

Regarding claim 2, Olivier discloses that the respiration analyzer circuit is configured to receive the impedance signal from a first sensor circuit 106 and the motion signal from a second sensor circuit 105 different from the first sensor circuit, and to switch from the selected signal to an unselected signal of the impedance signal or the motion signal based on a change in the determined at least one signal characteristic ([0024]-[0027]).
Regarding claim 3, Olivier discloses that the respiration analyzer circuit is configured to detect a physical activity level or a posture of the subject and to select the signal from the impedance signal and the motion signal using the detected physical activity level or posture ([0023]-[0024]).
Regarding claim 5, Olivier discloses that the respiration analyzer circuit is configured to select the signal using information of time of a day when the impedance signal and the motion signal are sensed ([0037]).
Regarding claim 6, Olivier discloses that the signal characteristic includes measures of computational complexity of the impedance signal and the motion signal, and the respiration analyzer circuit is configured to switch from the impedance signal to 
Regarding claim 8, Olivier discloses that the first sensor circuit is an impedance sensor circuit configured to sense the impedance signal ([0022]) and the second sensor circuit is an accelerometer or gyroscope sensor circuit configured to sense the motion signal ([0023]; [0025]).
Regarding claim 9, Olivier discloses that the respiration analyzer circuit is further configured to determine, based on a physical activity level or a posture of the subject, one or more of an impedance vector for sensing the impedance signal or an accelerometer axis for sensing the motion signal ([0028]; [0031]).
Regarding claim 12, Olivier discloses that the respiration parameter includes one or more of a respiratory rate, a tidal volume, a minute ventilation, or a RSBI, or a trend of one or more the RR, TV, MV, or RSBI ([0020]).
Regarding claims 13 and 14, Olivier discloses that the impedance signal is detected using a first detection algorithm and the motion signal is detected using a second detection algorithm, and a respiration sensor configured to sense the impedance signal using the first detection algorithm and to sense the motion signal using the second detection algorithm, wherein the first detection algorithm has a different computational complexity than the second detection algorithm ([0028]-[0029]; [0033]).

Regarding claim 16, Olivier discloses detecting a functional state of the subject including one or more of physical activity, posture, or sleep or awake state of the subject, wherein selecting the signal from the impedance signal and the motion signal is based on the detected functional state ([0023]-[0024]).
Regarding claim 17, Olivier discloses that the signal characteristic includes measures of computational complexity of the impedance signal and the motion signal, and switching from the impedance signal to the motion signal if a respiration parameter computed using the impedance signal satisfies a specific condition, wherein the motion signal differs from the impedance signal and is associated with more computational complexity of signal acquisition and processing than the impedance signal, and computing the respiration parameter using the motion signal ([0020]-[0022]; [0025]-[0029]).
Regarding claim 19, Olivier discloses that the impedance signal is detected using a first detection algorithm and the motion signal is detected using a second detection algorithm ([0028]-[0029]; [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier as applied to claim 1, and further in view of LeBoeuf et al. (U.S. Pub. No. 2016/0029898 A1; hereinafter known as “LeBoeuf”).  Olivier discloses the invention as claimed, see rejection supra, and further discloses that it is known to receive sleep data ([0005]), that the ability to determine when the user is asleep is apparent from physiological and motion data ([0011]), that restful/low activity state such as sleep may be utilized to select the impedance signal ([0034]), and predicting that the user is asleep ([0037]), wherein the respiration analyzer circuit is configured to select the signal from the impedance signal and the motion signal using a sleep or awake state ([0034]; [0037]).  Olivier fails to expressly disclose that the respiration analyzer circuit is configured to detect a sleep or awake state of the subject such that the signal is selected based upon this detection.  LeBoeuf discloses a similar system (Abstract; Figs. 2-5) comprising a respiration analyzer circuit configured to receive first and second physiologic signals indicative of respiration of a subject, determine, for each of the first and second physiologic signals, at least one signal characteristic, select a signal from the first and second physiologic signals based at least on the determined signal characteristic, and compute a respiration parameter using the selected signal ([0009]; [0011]; [0081]; [0086]-[0089]; [0096]), wherein the respiration analyzer circuit is configured to detect a sleep or awake state of the subject and to select the signal from the first and second physiologic signals using the detected sleep or awake state ([0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olivier by detecting a sleep or awake state .

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier as applied to claims 1 and 15 above, and further in view of Pu et al. (U.S. Pub. No. 2012/0283527 A1; hereinafter known as “Pu”).
Regarding claims 10 and 20, Olivier discloses the invention as claimed, see rejection supra, but fails to disclose a cardiopulmonary event detector configured to detect a cardiopulmonary event using the computed respiration parameter, or actually detecting a cardiopulmonary event using the computed respiration parameter.  Pu discloses a system and method for respiration monitoring (Abstract) wherein a respiration parameter is computed and compared to a threshold, and wherein a cardiopulmonary event is detected based upon the comparison in order to provide an alert and/or therapy ([0007]-[0010]; [0048]-[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olivier with a cardiopulmonary event detector/circuit, as taught by Pu, in order to provide an alert and/or therapy in case of such an event.
Regarding claim 11, the combination of Olivier and Pu discloses the invention as claimed, see rejection supra, and Pu further discloses a therapy circuit configured to deliver a therapy in response to the detection of the cardiopulmonary event ([0053]).

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for essentially the reasons expressed in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn.
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 based upon Olivier have been fully considered but they are not persuasive.  Applicant argues that Olivier fails to teach that the high energy sensor and the low energy sensor would sense an impedance signal and a motion signal, or selecting a signal between the two signals for computing a respiration parameter based on a signal characteristic of each of the impedance signal and the motion signal.  The examiner disagrees.  Olivier teaches a low energy sensor that senses an impedance signal, wherein a signal quality metric is determined; thus, Olivier clearly teaches receiving an impedance signal and determining at least one signal characteristic for the impedance signal.  Further, Olivier teaches a motion sensor that senses a motion signal and determines the level of activity relative to a threshold; thus, Olivier clearly teaches receiving a motion signal and determining at least one signal characteristic for the motion signal.  Finally, Olivier teaches that the system selects the impedance signal for computing a respiration parameter in a low energy/low activity state, which is based 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 based upon LeBoeuf have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection for claim 4 are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791